96 So. 2d 825 (1957)
The STATE of Florida ex rel. The FLORIDA BAR, Complainant,
v.
Harris L. KIMBALL, Respondent.
Supreme Court of Florida.
September 6, 1957.
Charles E. Davis, Orlando, for the Florida Bar, complainant.
Harris L. Kimball, Miami, in pro. per.
PER CURIAM.
A complaint was filed by the Florida Bar against Harris L. Kimball, respondent, an attorney at law, on June 21, 1956. The complaint charged the respondent, a member of the Florida Bar, with behavior contrary to good morals and in violation of the laws of the state, thus demonstrating his disregard for the laws and morals of the state and the ethics of the Florida Bar and his unfitness to engage in the practice of law in the state.
In accordance with the Integration Rule of the Florida Bar, a referee conducted a hearing on the cause and filed his report with the Board of Governors of the Florida Bar. The referee's finding was that the allegations of the complaint concerning respondent's misconduct were true. His conclusion was that the respondent had committed an act contrary to good morals and the law of this state. The referee recommended that the respondent be disbarred. Respondent filed a statement in opposition to the report of the referee. The Board of Governors reviewed the report of the referee and respondent's statement in opposition thereto. It concluded the conduct respondent was found to be guilty of constitutes unprofessional conduct under the provisions of Article XI, Paragraph 2 of the Integration Rule of the Florida Bar. The Board approved and adopted the findings and recommendations of the referee.
On March 20, 1957 the judgment and record of the Board of Governors was filed with the Clerk of this Court.
More than 30 days having now elapsed since the filing with the Clerk of this Court of the judgment of the Board of Governors of the Florida Bar, together with the transcript of the evidence and the other proceedings in the cause, and no petition for review of said judgment either to deny or to modify the same having been filed, and this Court having duly considered the record in said cause and said recommendations, it is thereupon ordered that the judgment of the Board of Governors of the Florida Bar that the respondent, Harris L. Kimball, be disbarred from the practice of law be approved, and said respondent is hereby disbarred from the practice of law in this State.
THOMAS, Acting Chief Justice, ROBERTS, DREW, THORNAL and O'CONNELL, JJ., concur.